In this case appellant was charged with burglary, tried and convicted in the District Court of Kaufman County, Texas.
1. In appellant's first assignment complaint is made that the circumstances did not with the certainty required by law connect the appellant with the alleged burglary. The court, in the ninth paragraph of his charge, gave a very full, complete and satisfactory charge on circumstantial evidence, and the jury finds against appellant's contention, and from a careful reading of the statement of facts, we think, properly so.
2. By bill of exception No. 2 appellant complains of the admission of the train dispatcher's record of the movement of trains. By bill of exception No. 3 appellant complains that testimony was admitted showing that appellant's mother checked a trunk from Terrell to Dallas the morning after the burglary. By bill of exception No. 6 appellant complains of the admissibility of certain statements made by appellant and Harry Holland the night of the burglary. By bill of exception No. 7 complaint is made of testimony showing the speed of freight trains in passing through Terrell, and by bill of exception No. 8 objection is made to permitting the baggagemaster at Terrell to testify that he checked the trunk for the mother of appellant, and that the trunk in which the stolen goods were found resembled that trunk; that it was an old zinc trunk, with an old rope around it. As the court instructed the jury, this was a case of circumstantial evidence. Appellant, by the State's testimony, was shown to have been in Terrell the night of the burglary; it was also testified that he was in Dallas that night between 3 a.m. and 6 a.m.; that it was only thirty miles from Terrell to Dallas, and it became material whether trains passed Terrell going to Dallas between 10 o'clock at night and the hour appellant was seen in Dallas. The State's testimony also showed that *Page 62 
appellant met his mother at the train next morning and took charge of the trunk that she had had checked in Terrell, and the stolen goods were found in this trunk. Taken in the light of all the testimony, we think all these circumstances were material and admissible in evidence. But even if it was not true, none of these bills are in such shape that we could properly consider them. Our court has uniformly held: "The allegations of a bill of exceptions should be full and explicit, so that the matters presented to the court on appeal for revision may be comprehensible without recourse to inference. Eldridge v. State, 12 Texas Crim. App., 208; McGlasson v. State, 38 Tex. Crim. 351. They should be so explicit as to enable the court on appeal to fully understand the facts upon which the correctness or the error of the ruling depends; otherwise they will not be considered." Livar v. State, 26 Texas Crim. App., 115; Walker v. State, 19 Texas Crim. App., 176; Hennessy v. State, 23 Texas Crim. App., 340. A bill of exceptions must set out the proceedings in the court below sufficiently to enable the court on appeal to know that an error has been committed. Thompson v. State, 29 Texas Crim. App., 208. It must be so full in its statements that in and of itself it will disclose all that is necessary to manifest the supposed error. Tweedle v. State, 29 Texas Crim. App., 586, and see Quintana v. State, 29 Texas Crim. App., 401, and Hooper v. State, 29 Texas Crim. App., 614; Wilkerson v. State, 31 Tex.Crim. Rep.. Bills must state enough of the evidence of facts proved to render intelligible the ruling excepted to. Ballinger v. State, 11 Texas Crim. App., 323. A bill of exception can not be aided by statements in reply to a motion for new trial nor by the statement of facts. McGlasson v. State, supra, 38 Tex.Crim. Rep.; Howerton v. State, 43 S.W. Rep., 1018. The bills do not comply with these requirements.
3. Appellant also complains of the failure of the court to charge on possession of recently stolen property. Appellant gave no explanation of his possession of the goods, nor did any other witness, and under the facts of this case the same was not necessary. Cleveland v. State, 57 Tex.Crim. Rep.. The court gave an uncriticised charge on circumstantial evidence. Recent possession is a mere circumstance to be considered by the jury in connection with the other facts and circumstances in the case, and the jury should not be otherwise instructed. Thomas v. State, 43 Tex.Crim. Rep.; McCoy v. State, 44 Tex. 616; Watkins v. State, 2 Texas Crim. App., 73; Allen v. State, 4 Texas Crim. App., 581; Williams v. State, 11 Texas Crim. App., 275. Where the evidence showed that defendant neither gave nor attempted to give any explanation of his possession of recently stolen property, it was proper and right that the court should refuse to charge with reference to that subject. Baldwin v. State, 31 Tex.Crim. Rep.; Bennett v. State, 32 Tex. Crim. 216.
4. The court's charge is not subject to the criticism contained in the fourth and ninth paragraphs of the motion for a new trial. The *Page 63 
defendant's testimony tended to prove that he was at another and different place, and not at Terrell the night of the burglary. The court's charge presents this in a proper manner, and in this paragraph covers the matter complained of in the ninth assignment.
Finding no error in the record the judgment is affirmed.
Affirmed.